                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    JEFFREY M. KINZLE,                                 CASE NO. C14-0703-JCC
10                          Petitioner,                  MINUTE ORDER
11           v.

12    MIKE OBERLAND,

13                          Respondent.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Petitioner’s unopposed motion to extend the
18   deadline for him to respond to the report and recommendation of the Honorable Michelle L.
19   Peterson, United States Magistrate Judge (Dkt. No. 79). Having thoroughly considered the
20   motion and the relevant record, the Court hereby GRANTS the motion. Petitioner’s objections to
21   the report and recommendation shall be filed no later than January 9, 2020. The Clerk is
22   DIRECTED to renote the report and recommendation to January 9, 2020.
23          DATED this 24th day of October 2019.
24                                                         William M. McCool
                                                           Clerk of Court
25

26                                                         s/Tomas Hernandez
                                                           Deputy Clerk

     MINUTE ORDER
     C14-0703-JCC
     PAGE - 1
